Case 1:21-cv-00005-MN Document 41-5 Filed 09/07/21 Page 1 of 3 PageID #: 510




               EXHIBIT “E”
Case 1:21-cv-00005-MN Document 41-5 Filed 09/07/21 Page 2 of 3 PageID #: 511


From:                     Rich Wojcio
To:                       Aamir Kazi; Corby Vowell; Susana M. Ricardo; Jon Suder; Mike Cooke; bfarnan@farnanlaw.com; Christopher O.
                          Green; Susan Morrison; Michael J. Farnan
Cc:                       McAfee/Kajeet
Subject:                  Kajeet v. McAfee - Request for Source Code
Date:                     Friday, August 27, 2021 4:27:00 PM
Attachments:              Kajeet Source Code Requests.pdf


Aamir,

Pursuant to the provisions of Paragraph 10(g) of the Protective Order entered in this case [Dkt.
No. 28], Kajeet hereby requests that the source code modules listed in the attached document
be produced in hard copy. Some of the items listed are individual files while others are folder
locations containing more than one file. For all folder requests, Kajeet is requesting that each
file contained in the identified folder be produced. In light of McAfee’s producing only 22
pages of core technical documents in this case, we expect that there will be no objection from
McAfee as to the reasonableness of the number of files and total pages of source code
requested. Please let us know if McAfee disagrees. Please also confirm that McAfee will
provide the requested documents within four business days, as the Protective Order requires.
Kajeet reserves the right to make additional requests for hard copy production of source code
as the case progresses.

Kajeet expects to continue its ongoing inspection of McAfee’s source code, pursuant to
Paragraph 10(a) of the Protective Order, in the upcoming weeks. We are coordinating with
our technical expert to identify dates that are workable on our end to continue the inspection. I
will follow up with firm dates once they are known. We expect that during this next
inspection McAfee will have had sufficient time to now produce the source code in
accordance with the requirements of the Protective Order, including providing two laptops
with the source code and requested additional software (Eclipse, NetBeans) for review and an
additional laptop for note taking.

Thank you,
Richard A. Wojcio, Jr.
Attorney at Law
 F|S|C
FRIEDMAN SUDER & COOKE
604 East 4th Street, Suite 200 | Fort Worth, Texas 76102
Direct: 817-574-7012 | Main:817.334.0400 | Fax: 817.334.0401
Email: wojcio@fsclaw.com | Website: www.fsclaw.com
CONFIDENTIALITY NOTE: This message is intended as a private, confidential communication between or among the parties identified in the heading
and may be legally privileged. If you’ve gotten this by mistake, please delete it from your system immediately. Unintended transmission does not
constitute waiver of the attorney-client or other privilege.

Unless expressly stated, nothing in this message should be construed as a digital or e-signature, nor does it reflect an intent to make an agreement
electronically.



IMPORTANT CONFIDENTIALITY NOTICE: This email communication (including all
information in this communication and any attachments) is for the sole use of the intended
recipient(s) and may be or may contain confidential and/or legally privileged information
and/or communication. Any unauthorized review, disclosure, distribution, redistribution,
transmission, retransmission, forwarding, circulation, publication, copying, printing and/or any
other use of this email communication is strictly prohibited. If you are not an intended and
addressed recipient or you have otherwise received this email communication in error, please
contact the sender by reply email or by phone immediately and permanently delete this email
Case 1:21-cv-00005-MN Document 41-5 Filed 09/07/21 Page 3 of 3 PageID #: 512


communication and all attachments. Thank you.
